Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 7/27/22.
	Claims 24-25, 28-44, 68-69, 72-88, 90, 92-94, 96-97, 99-100, and 102-124 are pending.
Information Disclosure Statement
	The IDS document filed 7/22/22 has been considered by the examiner.
Allowable Subject Matter
Claims 24-25, 28-44, 68-69, 72-88, 90, 92-94, 96-97, 99-100, and 102-124 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed 7/27/22 has been approved.  The terminal disclaimer removes the only grounds of rejection in the last office action.
The prior art of record does not teach or suggest the claim limitation “the SCI comprising a zone identifier (ID) indicating a geographic area … indicating a range for feedback to the sidelink message” as recited in independent claim 24 and similarly recited in each of the remaining independent claims.
The WO reference, WO 2017/103662, to Gonzalvez et al., (“Gonzalvez”) is the closest prior art of record.  It teaches a sidelink communications system (best shown in Fig. 6) in which a transmitter 10 transmits a sidelink control information to a plurality of receivers 11, 12, 13 … 21.  Those receivers 11-13 within a predefined range are requested to send feedback to the transmitter while the other receivers 16-21 outside of the predefined range do not send feedback.  This limits the signaling overhead between the transmitter and the receivers.  However, Gonzalvez does not teach or suggest that the transmitter transmit a SCI with a zone identifier indicating the predefined range to the receivers and hence, does not teach or suggest the above-identified claim limitation of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414